        Case 1:18-cv-11940-AT Document 63 Filed 12/05/19 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


PHARO GAIA FUND,LTD. and PHARO
MACRO FUND,LTD.,
                                                      Case No. 19-cv-3123(AT)
                       Plaintiffs,                    Related to 18-cv-11940(AT)
        v.
THE BOLIVARIAN REPUBLIC OF
VENEZUELA,
                       Defendant.

CASA EXPRESS CORP, as Trustee of CASA
EXPRESS TRUST,
                                                      Case No. 18-cv-11940(AT)
                       Plaintiff,                     Related to 19-cv-3123(AT)
        v.
THE BOLIVARIAN REPUBLIC OF
VENEZUELA,
                       Defendant.



    DECLARATION OF LUIS EDGARDO GAMARDO MEDINA IN SUPPORT OF
     PLAINTIFFS' CONSOLIDATED MOTION FOR SUMMARY JUDGMENT

       Luis Edgardo Gamardo Medina, pursuant to 28 U.S.C. § 1746, hereby declares as follow:

       1.      I am over 18 years of age, of sound mind, and otherwise competent to make this

Declaration. The evidence set out in this Declaration is based on my personal knowledge.

       2.      I am the president and director of Casa Express Corp, a corporation organized and

existing under the laws ofthe State of Florida, with its principal place of business at 60 Edgewater

Drive, Coral Gables, Florida, 33133.

       3.      Casa Express Corp is the sole trustee of Casa Express Trust, an express trust

established under the laws of the State of Florida.
            Case 1:18-cv-11940-AT Document 63 Filed 12/05/19 Page 2 of 3




       4.        I submit this declaration in support of the consolidated motion for summary

judgment filed on behalf of the plaintiffs in the above-captioned matters, including Casa Express

Corp, as trustee of Casa Express Trust.

       5.        Casa Express Corp has brought the above-captioned action solely as trustee of Casa

Express Trust.

       6.        Casa Express Trust is a current beneficial owner of$1,845,000 principal amount of

a series of bonds issued by Venezuela, designated ISIN US922646AT10 ("the 1998 Issuance of

the 2018s")

       7.        Casa Express Trust also is a current beneficial owner of $27,170,000 principal

amount of a separate series of bonds issued by Venezuela, designated ISIN USP9395PAA95("the

2001 Issuance of the 2018s").

       8.        On February 15, 2018, August 15, 2018, February 15, 2019, and August 15, 2019,

Venezuela failed to make contractually mandated interest payments of6.8125% on the $1,845,000

principal amount of the 1998 Issuance of the 2018s beneficially owned by Casa Express Trust,

which amounts to $125,690.63 per interest payment or $502,762.50 in total.

       9.        Venezuela has yet to make those interest payments.

        10.      On August 15, 2018, when the 1998 Issuance of the 2018s matured, Venezuela

failed to pay the $1,845,000 principal amount beneficially owned by Casa Express Trust.

        1 1.     Venezuela has yet to make that principal payment.

        12.      As a result of Venezuela's failures to meet its obligations under the 1998 Issuance

of the 2018s, Venezuela currently owes Casa Express Trust: (1) $1,845,000 in missed principal

payments, and (2)$502,762.50 in missed interest payments.




                                                  2
         Case 1:18-cv-11940-AT Document 63 Filed 12/05/19 Page 3 of 3




       13.    On February 15, 2018, August 15, 2018, February 1 S, 2019, and August 15, 2019,

Venezuela failed to make contractually mandated interest payments of 6.8125% on the

$27,170,000 principal amount of the 2001 Issuance of the 2018s beneficially owned by Casa

Express Trust, which amounts to $1,850,956.25 per interest payment or $7,403,825 in total.

       14.    Venezuela has yet to make those interest payments.

       15.    On August 15, 2018, when the 2001 Issuance of the 2018s matured, Venezuela

failed to pay the $27,170,000 principal amount beneficially owned by Casa Express Trust.

       16.     Venezuela has yet to make that principal payment.

       17.     As a result of Venezuela's failures to meet its obligations under the 2001 Issuance

of the 2018s, Venezuela currently owes Casa Express Trust:(1)$27,170,000 in missed principal

payments, and (2)$7,403,825 in missed interest payments.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed: December 5, 2019

       Coral Gables, Florida



                                                                Luis




                                                 3
